DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Office Action
The ‘Response to Office Action’, filed on 22 October 2020, has been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 4-6, 8-10, 12-16, 20-25, 27-32, 34-50, 52-62, 65-67, 71-75, 77-86, 88-117, and 119-125 are canceled.
	Claims 1, 26, 33, 51, 63, 64, 68, and 87 are amended.
	Claims 126-132 are added.
	Accordingly, claims herein under examination are claims 1-3, 7, 11, 17-19, 26, 33, 51, 63, 64, 68-70, 76, 87, 118, and 126-132 along with dnaQ926 for ‘Species of Gene Product that Disrupts a Proofreading Pathway’, umuD for ‘Species of Gene Product that Disrupts a Translesion Synthesis Pathway’, dam for ‘Species of Gene Product that Disrupts a Methyl-Directed Mismatch Repair Pathway’, ugi for ‘Species of Gene Product that Disrupts a Base Excision Repair Pathway’, emrR for ‘Species Election of Gene Product that Disrupts a Base Selection Pathway’, rsmE for ‘Species of Gene Product’, SEQ ID NO: 37 for ‘Species of dnaQ926 Gene Product Sequence’, polB for ‘Species of Gene Product’ (see ‘Response to Election of Species Requirement’, filed on 17 April 2020).

Objection to Specification
Embedded Hyperlink and/or Other Form of Browser-Executable Code	
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g., “http://www.” and “www.”) found at Paragraph [0224] of the originally filed specification.  Applicant is required to review and delete all instances of embedded hyperlinks and/or other form of browser-executable codes from the specification. See M.P.E.P. § 608.01.  An alternative and acceptable format, would be “world wide web address:”).  Accordingly, appropriate correction is required.

Allowable Subject Matter
Claim 68 is allowed.

Objection to Claim
First Complete Appearance of an Abbreviation
Claims 2, 3, 7, 11, 17-19, 26, 33, 63, and 128 are objected to because of the utilization of an abbreviation without a first complete appearance of an abbreviation.  For instance, the claims PTO-892’).  Accordingly, appropriate correction is required.

Allowable if Rewritten in Independent Form
Claim 63 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Duplicate Claim Warning
Applicant is advised that should claim 76 be found allowable, new claim 131 will be objected to under 37 C.F.R. 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See M.P.E.P. § 608.01(m).

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 22 October 2020 and on 24 July 2018, have been fully considered.

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’
The ‘Response to Office Action’ (pages 8-9), filed on 22 October 2020, alleges/argues: 1) independent claim 334 is amended to recite “and/or” between the final two nucleic acid sequences; 2) claim 64 is amended to specify that the expression construct further comprises a nucleic acid sequence encoding a gene product, pIII protein, under the control of a drift promoter; and 3) claim 87 is amended to recite “and” between steps (2) and (3) and, thus, requests withdrawal of these rejections.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, these rejections are hereby withdrawn.

Response to Allegations/Arguments directed to ‘Claim Rejections - 35 U.S.C. § 102, U.S. Patent Application Publication No. 2013/0345064’ and ‘Claim Rejections - 35 U.S.C. § 102, U.S. Patent Application Publication No. 2006/0160222’
The ‘Response to Office Action’ (pages 9-11), filed on 22 October 2020, alleges/argues; 1) the claims are amended to recite that the expression construct comprises (a) at least one gene product that disrupts a proofreading pathway, a translesion synthesis pathway, and/or a methyl-directed mismatch repair pathway of the bacterial cell; and (b) at least one gene product that disrupts a base excision repair pathway and/or a base selection pathway of the bacterial cell; and 

Response to Allegations/Arguments directed to ‘Claim Rejections - 35 U.S.C. § 102, Harris et al.’ and ‘Claim Rejections - 35 U.S.C. § 102, Hendriks et al.’
The ‘Response to Office Action’ (pages 11-12), filed on 22 October 2020, alleges/argues; 1) the claims are amended to recite that the expression construct comprises (a) at least one gene product that disrupts a proofreading pathway, a translesion synthesis pathway, and/or a methyl-directed mismatch repair pathway of the bacterial cell; and (b) at least one gene product that disrupts a base excision repair pathway and/or a base selection pathway of the bacterial cell; and 2) neither Harris et al. nor Hendriks et al. disclose the inclusion of a gene encoding a gene product that disrupts a proofreading pathway, a translesion synthesis pathway, and/or a methyl-directed mismatch repair pathway of the bacterial cell in an expression construct.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, this 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

U.S. Patent Application Publication No. 2013/0345064 further in view of Yang 2004
Claims 1-3, 7, 17-19, 26, 51, 69, 70, 76, 87, 118, 126, 127, 129, 131, and 132 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0345064 (see ‘Information Disclosure Statement’, filed on 17 April 2020; herein “USPGPUB ‘064”) further in view of Yang et al. (Identification of mutator genes and mutational pathways in Escherichia coli using a multicopy cloning approach. Molecular Microbiology. 2004. Vol. 53, No. 1, page 283-295; see ‘Information Disclosure Statement’, filed on 17 April 2020; herein “Yang 2004”).
Allegations/Arguments
The ‘Response to Office Action’ (pages 12-14), filed on 22 October 2020, alleges/argues: 1) the claims are amended to recite that the expression construct comprises (a) at least one gene product that disrupts a proofreading pathway, a translesion synthesis pathway, and/or a methyl-directed mismatch repair pathway of the bacterial cell; and (b) at least one gene product that disrupts a base excision repair pathway and/or a base selection pathway of the bacterial cell; 2) a prima facie case of obviousness has not been established; 3) a person of ordinary skill in the art would not have had a reasonable expectation of success in arriving at the claimed invention, since Yang 2004 indicates that in some instances overexpression of mutator gene products results in deleterious mutations which accumulate at a high rate of loss of fitness, whereas overexpression in other instances is associated with possible advantageous growth.
Response to Allegations/Arguments
The allegations/arguments presented in the ‘Response to Office Action’, filed on 22 October 2020, have been fully considered but are found unpersuasive for the reasons discussed below.
	The amended claims are directed to an expression construct comprising a nucleic acid encoding various combinations of gene products (i.e., (a) at least one gene product that disrupts a proofreading pathway (e.g., dnaQ926; see claims 2 and 19), a translesion synthesis pathway (e.g., umuD; see claim 3), and/or a methyl-directed mismatch repair pathway of the bacterial cell (e.g., dam; see claims 7 and 26); and (b) at least one gene product that disrupts a base selection pathway of the bacterial cell (e.g., emrR; see claim 17) wherein the gene products are under the control of one or more heterologous promoters.  Additionally: 1) new claim 127 provides for the dnaQ926, umuC, umuD’ genes under the control of a heterologous promoter continuous directed evolution (Abstract; Paragraphs [0004], [0103]-[0104], and [0151]).  Yang 2004 resolves the deficiencies of USPGPUB ‘064, wherein Yang 2004 identifies a number of genes (e.g., emrR, yfjy, dam, etc.) that create mutator phenotypes when placed on to a multicopy plasmid in bacteria (e.g., Escherichia coli) (Summary).  It would have been obvious to one of ordinary skill in the art to have utilized/included any of the known mutator genes, such as emrR, yfjY, and/or dam, as described by Yang 2004 in the expression construct as taught by USPGPUB ‘064, since USPGPUB ‘064 provides one in the art some teaching, suggestion, or motivation for the inclusion of mutagens/mutagenesis-promoting gene products in the disclosed mutagenesis expression construct and plasmid (Paragraphs [0071]-[0073] and [0103]).  Based upon the teachings of USPGPUB ‘064 and Yang 2004, the high skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.  Both USPGPUB ‘064 and Yang 2004 specifically identify mutagens/mutagenesis-promoting gene products that yield a phenotypic result and, thus, one of ordinary skill in the art would have had a reasonable expectation of success based upon the resulting/obtainable host cells having these mutagens/mutagenesis-promoting gene products.  Accordingly, the allegations/arguments are found in the ‘Response to Office Action’, filed on 22 October 2020, are deemed unpersuasive.


	Regarding claims 1-3 and 19, USPGPUB ‘064 discloses expression constructs/cassettes comprising dnaQ926, umuC, umuD’ genes under the control of a heterologous promoter (e.g.., arabinose-inducible pBAD) (Paragraphs [0026], [0035], [0085], [0099], [0139], [0158], [0164]-[0165]; and FIG. 8).  USPGPUB ‘064 indicates the disclosed expression constructs/cassettes provide for continuous directed evolution in order to allow for an enormous number of rounds of evolution to take place in a single experiment with minimal time or effort (Paragraph [0004]). 
	Regarding claims 51 and 118, USPGPUB ‘064 provides for the utilization of various heterologous promoters, such as the arabinose promoter (i.e., inducible) (Paragraphs [0021] and [0103]-[0104]). 
Regarding claim 69, USPGPUB ‘064 provides for the disclosed genes to be present in a plasmid (Paragraphs [0103]-[0104] and [0151]).
	Regarding claims 70 and 126, USPGPUB ‘064 provides for cells comprising the disclosed plasmid or vector (Paragraphs [0103]-[0104]).
	Regarding claims 76, 131, and 132, USPGPUB ‘064 provides for a method for modulating mutation rate in a host cell comprising contacting the host cell with the disclosed expression construct (Paragraphs [0103]-[0104]).
	Regarding claim 87, USPGPUB ‘064 discloses method for directed evolution by contacting hosts cells with the disclosed expression construct, incubating to allow for mutation of the gene to be evolved, and isolation of the replicated vector (see e.g., claim 3).

	Regarding claim 129, USPGPUB ‘064 provides for the inclusion/utilization of an antibiotic in the disclosed plasmid (Paragraph [0097]).
	While USPGPUB ‘064 does teach expression construct comprising a nucleic acid sequence encoding (a) at least one gene product that disrupts a proofreading pathway (e.g., dnaQ926), a translesion synthesis pathway (e.g., umuD, umuC, recA), USPGPUB ‘064 fails to specifically teach the further utilization of mutator genes emrR, yfjy, or dam.  Yang 2004 resolves the deficiencies of USPGPUB ‘064, wherein Yang 2004 discloses various mutator genes, such as emrR, yfjy, and dam (page 283).
	Regarding claims 1, 7, 17, 18, and 26, Yang 2004 identifies various mutator genes by examining genes when placed into a multicopy plasmid generate a mutator phenotype (Summary; paragraph bridging pages 283 and 284; page 291, right column, 1st full paragraph to page 292, right column, 1st full paragraph; Figs. 3 and 4; Table 2).
	In view of the teachings of USPGPUB ‘064 and Yang 2004 (as stated above), it would have been obvious to one of ordinary skill in the art to have utilized/included any of the known mutator genes, such as emrR, yfjY, and/or dam, as described by Yang 2004 in the expression construct for continuous directed evolution comprising mutagens/mutagenesis-promoting gene products as taught by USPGPUB ‘064, since USPGPUB ‘064 provides one in the art some teaching, suggestion, or motivation for the inclusion of mutagenesis-promoting gene products in the disclosed mutagenesis expression construct and plasmid (Paragraphs [0071]-[0073] and [0103]).  Further, USPGPUB ‘064 and Yang 2004 are directed to mutagenesis of bacteria cells with plasmids 
	Accordingly, USPGPUB ‘064 further in view of Yang 2004 renders the instant claims unpatentable.

U.S. Patent Application Publication No. 2016/0348096 further in view of Yang 2004
Claims 1-3, 7, 17-19, 26, 51, 64, 69, 70, 76, 87, 118, and 126-132 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0348096 (see ‘Information Disclosure Statement’, filed on 22 October 2020; herein “USPGPUB ‘096”) further in view of Yang et al. (Identification of mutator genes and mutational pathways in Escherichia coli using a multicopy cloning approach. Molecular Microbiology. 2004. Vol. 53, No. 1, page 283-295; see ‘Information Disclosure Statement’, filed on 17 April 2020; herein “Yang 2004”).
	The amended claims are directed to an expression construct comprising a nucleic acid encoding various combinations of gene products (i.e., (a) at least one gene product that disrupts a proofreading pathway (e.g., dnaQ926; see claims 2 and 19), a translesion synthesis pathway (e.g., umuD; see claim 3), and/or a methyl-directed mismatch repair pathway of the bacterial cell (e.g., dam; see claims 7 and 26); and (b) at least one gene product that disrupts a base selection pathway of the bacterial cell (e.g., emrR; see claim 17) wherein the gene products are under the control of one or more heterologous promoters.  Additionally: 1) new claims 127 and 128 provide for the inclusion of a bacterial origin of replication, such as cloDF13; and 2) new claims 129 and 130 provide for the inclusion of a nucleic acid sequence encoding a gene product conferring resistance to an antibiotic, such as chloramphenicol.

	Regarding claims 1-3 and 19, USPGPUB ‘064 discloses expression constructs/cassettes comprising dnaQ926, umuC, umuD’ genes under the control of a heterologous promoter (e.g., arabinose-inducible pBAD) (Paragraphs [0100], [0103]-[0104], [0151], and [0170]; Table 1).  USPGPUB ‘096 indicates the disclosed expression constructs/cassettes provide for continuous directed evolution in order to allow for an enormous number of rounds of evolution to take place in a single experiment with minimal time or effort (Paragraph [0005]). 
	Regarding claims 51 and 118, USPGPUB ‘096 provides for the utilization of various heterologous promoters, such as the arabinose promoter (i.e., inducible) (Paragraphs [0015], [0081], [0100], [0106], and [0165]).
	Regarding claim 64, USPGPUB ‘096 provides for the further inclusion of a nucleic acid sequence encoding pIII protein under the control of a drift promoter (Paragraphs [0014]-[0015] [0106], [0108], and [0114]).
Regarding claim 69, USPGPUB ‘096 provides for the disclosed genes to be present in a plasmid (Paragraphs [0013]-[0015], [0083]-[0085], and [0164]; and Table 1).
	Regarding claims 70 and 126, USPGPUB ‘096 provides for cells comprising the disclosed plasmid or vector (Paragraphs [0163]-[0164]).
	Regarding claims 76, 131, and 132, USPGPUB ‘096 provides for a method for modulating mutation rate in a host cell comprising contacting the host cell with the disclosed expression construct (Paragraphs [0084] and [0099]).

	Regarding claims 127 and 128, USPGPUB ‘096 provides for the inclusion/utilization of a bacterial origin of replication in the disclosed plasmid, such as cloDF13 (Paragraphs [0151] and Table 1).
	Regarding claims 129 and 130, USPGPUB ‘096 provides for the inclusion/utilization of an antibiotic in the disclosed plasmid, such as chloramphenicol (Paragraphs [0162] and [0242]; and Table 1).
While USPGPUB ‘096 does teach expression constructs comprising a nucleic acid sequence encoding (a) at least one gene product that disrupts a proofreading pathway (e.g., dnaQ926), a translesion synthesis pathway (e.g., umuD, umuC, recA), USPGPUB ‘096 fails to specifically teach the further utilization of mutator genes emrR, yfjy, or dam.  Yang 2004 resolves the deficiencies of USPGPUB ‘096, wherein Yang 2004 discloses various mutator genes, such as emrR, yfjy, and dam.
Regarding claims 1, 7, 17, 18, and 26, Yang 2004 identifies various mutator genes by examining genes when placed into a multicopy plasmid generate a mutator phenotype (Summary; paragraph bridging pages 283 and 284; page 291, right column, 1st full paragraph to page 292, right column, 1st full paragraph; Figs. 3 and 4; Table 2).
In view of the teachings of USPGPUB ‘096 and Yang 2004 (as stated above), it would have been obvious to one of ordinary skill in the art to have utilized/included any of the known mutator genes, such as emrR, yfjY, and/or dam, as described by Yang 2004 in the expression construct for 
Accordingly, USPGPUB ‘096 further in view of Yang 2004 renders the instant claims unpatentable.

U.S. Patent Application Publication No. 2013/0345064 further in view of Yang 2004 and Radany 2000
Claims 1-3, 7, 11, 17-19, 26, 51, 69, 70, 76, 87, 118, 126, 127, 129, 131, and 132 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0345064 (see ‘Information Disclosure Statement’, filed on 17 April 2020; herein “USPGPUB ‘064”) further in view of Yang et al. (Identification of mutator genes and mutational pathways in Escherichia coli using a multicopy cloning approach. Molecular Microbiology. 2004. Vol. 53, No. 1, page 283-295; see ‘Information Disclosure Statement’, filed on 17 April 2020; herein “Yang 2004”) as applied to claims 1-3, 7, 17-19, 26, 51, 69, 70, 76, 87, 118, 126, 127, 129, 131, and 132 above, and Radany et al. (Increased spontaneous mutation frequency in human cells expressing the phage PBS2-encoded inhibitor of uracil-DNA glycosylase. 15 September 2000. Mutation PTO-892’; herein “Radany 2000”).
The amended claims are directed to an expression construct comprising a nucleic acid encoding various combinations of gene products (i.e., (a) at least one gene product that disrupts a proofreading pathway (e.g., dnaQ926; see claims 2 and 19), a translesion synthesis pathway (e.g., umuD; see claim 3), and/or a methyl-directed mismatch repair pathway of the bacterial cell (e.g., dam; see claims 7 and 26); and (b) at least one gene product that disrupts a base excision repair pathway (e.g., ugi; see claim 11) and/or a base selection pathway of the bacterial cell (e.g., emrR; see claim 17) wherein the gene products are under the control of one or more heterologous promoters.
USPGPUB ‘064 further in view of Yang 2004 is herein applied from the above ‘Claim Rejections – 35 U.S.C. § 103’.  While the combination of USPGPUB ‘064 and Yang 2004 does teach and suggest expression constructs comprising a nucleic acid sequence encoding (a) at least one gene product that disrupts a proofreading pathway (e.g., dnaQ926), a translesion synthesis pathway (e.g., umuD, umuC, recA), and/or a methyl-directed mismatch repair pathway (e.g., dam) and (b) at least one gene product that disrupts a base selection pathway of the bacterial cell (e.g., emrR) along with yfjY gene product, neither prior art reference specifically provides for the inclusion of at least one gene product that disrupts a base excision repair pathway, such as ugi.  Radany 2000 resolves the deficiencies of USPGPUB ‘064 and Yang 2004, wherein Radany 2000 describes increased spontaneous mutation in cells transfected with plasmids comprising ugi (Abstract).
ugi increases spontaneous mutation frequency in cells and provides for expression constructs comprising the ugi gene (Abstract; page 54, paragraph bridging left and right columns to page 56, left column, 1st full paragraph; and Fig. 1).
In view of the teachings of USPGPUB ‘064, Yang 2004, and Radany 2000 (as stated above), it would have been obvious to one of ordinary skill in the art to have additionally include the ugi gene as described by Radany 2000 in the expression construct for continuous directed evolution comprising mutagens/mutagenesis-promoting gene products as taught and suggested by the combination of USPGPUB ‘064 and Yang 2004, since USPGPUB ‘064 provides one in the art some teaching, suggestion, or motivation for the inclusion of mutagenesis-promoting gene products in the disclosed mutagenesis expression construct and plasmid (Paragraphs [0071]-[0073] and [0103]).  Further, USPGPUB ‘064, Yang 2004, and Radany 2000 are directed to mutagens/mutagenesis-promoting gene products and, thus, are drawn to the same purpose and/or outcome.
	Accordingly, USPGPUB ‘064 further in view of Yang 2004 and Radany 2000 renders the instant claims unpatentable.

U.S. Patent Application Publication No. 2016/0348096 further in view of Yang 2004 and Radany 2000
Claims 1-3, 7, 11, 17-19, 26, 51, 64, 69, 70, 76, 87, 118, and 126-132 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0348096 (see ‘Information Disclosure Statement’, filed on 22 October 2020; herein “USPGPUB ‘096”) Escherichia coli using a multicopy cloning approach. Molecular Microbiology. 2004. Vol. 53, No. 1, page 283-295; see ‘Information Disclosure Statement’, filed on 17 April 2020; herein “Yang 2004”) as applied to claims 1-3, 7, 17-19, 26, 51, 64, 69, 70, 76, 87, 118, and 126-132 above, and Radany et al. (Increased spontaneous mutation frequency in human cells expressing the phage PBS2-encoded inhibitor of uracil-DNA glycosylase. 15 September 2000. Mutation Research/DNA Repair. Vol. 461, Issue 1, pages 41-58; see attached ‘PTO-892’; herein “Radany 2000”).
The amended claims are directed to an expression construct comprising a nucleic acid encoding various combinations of gene products (i.e., (a) at least one gene product that disrupts a proofreading pathway (e.g., dnaQ926; see claims 2 and 19), a translesion synthesis pathway (e.g., umuD; see claim 3), and/or a methyl-directed mismatch repair pathway of the bacterial cell (e.g., dam; see claims 7 and 26); and (b) at least one gene product that disrupts a base excision repair pathway (e.g., ugi; see claim 11) and/or a base selection pathway of the bacterial cell (e.g., emrR; see claim 17) wherein the gene products are under the control of one or more heterologous promoters.
USPGPUB ‘096 further in view of Yang 2004 is herein applied from the above ‘Claim Rejections – 35 U.S.C. § 103’.  While the combination of USPGPUB ‘096 and Yang 2004 does teach and suggest expression constructs comprising a nucleic acid sequence encoding (a) at least one gene product that disrupts a proofreading pathway (e.g., dnaQ926), a translesion synthesis pathway (e.g., umuD, umuC, recA), and/or a methyl-directed mismatch repair pathway (e.g., dam) and (b) at least one gene product that disrupts a base selection pathway of the bacterial cell (e.g., emrR) along with yfjY gene product, neither prior art reference specifically provides for ugi.  Radany 2000 resolves the deficiencies of USPGPUB ‘096 and Yang 2004, wherein Radany 2000 describes increased spontaneous mutation in cells transfected with plasmids comprising ugi (Abstract). 
Regarding claim 11, Radany 2000 indicates the ugi increases spontaneous mutation frequency in cells and provides for expression constructs comprising the ugi gene (Abstract; page 54, paragraph bridging left and right columns to page 56, left column, 1st full paragraph; and Fig. 1).
In view of the teachings of USPGPUB ‘096, Yang 2004, and Radany 2000 (as stated above), it would have been obvious to one of ordinary skill in the art to have additionally include the ugi gene as described by Radany 2000 in the expression construct for continuous directed evolution comprising mutagens/ mutagenesis-promoting gene products as taught and suggested by the combination of USPGPUB ‘096 and Yang 2004, since USPGPUB ‘096 provides one in the art some teaching, suggestion, or motivation for the inclusion of mutagenesis-promoting gene products in the disclosed mutagenesis expression construct and plasmid (Paragraphs [0083]-[0085]).  Further, USPGPUB ‘096, Yang 2004, and Radany 2000 are directed to mutagens/mutagenesis-promoting gene products and, thus, are drawn to the same purpose and/or outcome.
	Accordingly, USPGPUB ‘096 further in view of Yang 2004 and Radany 2000 renders the instant claims unpatentable.


U.S. Patent Application Publication No. 2013/0345064 further in view of Yang 2004 and Canitrot 1998
Claims 1-3, 7, 17-19, 26, 33, 51, 69, 70, 76, 87, 118, 126, 127, 129, 131, and 132 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0345064 (see ‘Information Disclosure Statement’, filed on 17 April 2020; herein “USPGPUB ‘064”) further in view of Yang et al. (Identification of mutator genes and mutational pathways in Escherichia coli using a multicopy cloning approach. Molecular Microbiology. 2004. Vol. 53, No. 1, page 283-295; see ‘Information Disclosure Statement’, filed on 17 April 2020; herein “Yang 2004”) as applied to claims 1-3, 7, 17-19, 26, 51, 69, 70, 76, 87, 118, 126, 127, 129, 131, and 132 above, and Canitrot et al. (Overexpression of DNA polymerase β in cell results in a mutator phenotype and a decreased sensitivity to anticancer drugs. October 1998. Proc. Natl. Acad. Sci. USA. Vol. 95, pages 12586-1590; see attached ‘PTO-892’; herein “Canitrot 1998”).
The amended claims are directed to an expression construct comprising a nucleic acid encoding various combinations of gene products (i.e., (a) at least one gene product that disrupts a proofreading pathway (e.g., dnaQ926; see claims 2 and 19), a translesion synthesis pathway (e.g., umuD; see claim 3), and/or a methyl-directed mismatch repair pathway of the bacterial cell (e.g., dam; see claims 7 and 26); and (b) a base selection pathway of the bacterial cell (e.g., emrR; see claim 17) wherein the gene products are under the control of one or more heterologous promoters.
USPGPUB ‘064 further in view of Yang 2004 is herein applied from the above ‘Claim Rejections – 35 U.S.C. § 103’.  While the combination of USPGPUB ‘064 and Yang 2004 does teach and suggest expression constructs comprising a nucleic acid sequence encoding (a) at least one dnaQ926), a translesion synthesis pathway (e.g., umuD, umuC, recA), and/or a methyl-directed mismatch repair pathway (e.g., dam) and (b) at least one gene product that disrupts a base selection pathway of the bacterial cell (e.g., emrR) along with yfjY gene product, neither prior art reference specifically provides for the inclusion/alternate substitution of the polB gene product that disrupts a translesion synthesis pathway.  Canitrot 1998 resolves the deficiencies of USPGPUB ‘064 and Yang 2004, wherein Canitrot 1998 describes the overexpression of DNA polymerase B (polβ) in cells yields an acquired spontaneous mutator phenotype (Abstract).
Regarding claims 3 and 33, Canitrot 1998 indicates the overexpression of error-prone DNA polβ increased genetic instability leading to spontaneous mutations (Abstract; page 12586, paragraph bridging left and right columns; and page 12589, left column, 3rd full paragraph).
In view of the teachings of USPGPUB ‘064, Yang 2004, and Canitrot 1998 (as stated above), it would have been obvious to one of ordinary skill in the art to have additionally include the polB gene as described by Canitrot 1998 in the expression construct for continuous directed evolution comprising mutagens/mutagenesis-promoting gene products as taught and suggested by the combination of USPGPUB ‘064 and Yang 2004, since USPGPUB ‘064 provides one in the art some teaching, suggestion, or motivation for the inclusion of mutagenesis-promoting gene products in the disclosed mutagenesis expression construct and plasmid (Paragraphs [0071]-[0073] and [0103]).  Further, USPGPUB ‘064, Yang 2004, and Canitrot 1998 are directed to mutagens/mutagenesis-promoting gene products and, thus, are drawn to the same purpose and/or outcome.


U.S. Patent Application Publication No. 2016/0348096 further in view of Yang 2004 and Canitrot 1998
Claims 1-3, 7, 17-19, 26, 33, 51, 64, 69, 70, 76, 87, 118, and 126-132 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0348096 (see ‘Information Disclosure Statement’, filed on 22 October 2020; herein “USPGPUB ‘096”) further in view of Yang et al. (Identification of mutator genes and mutational pathways in Escherichia coli using a multicopy cloning approach. Molecular Microbiology. 2004. Vol. 53, No. 1, page 283-295; see ‘Information Disclosure Statement’, filed on 17 April 2020; herein “Yang 2004”) as applied to claims 1-3, 7, 17-19, 26, 51, 64, 69, 70, 76, 87, 118, and 126-132 above, and and Canitrot et al. (Overexpression of DNA polymerase β in cell results in a mutator phenotype and a decreased sensitivity to anticancer drugs. October 1998. Proc. Natl. Acad. Sci. USA. Vol. 95, pages 12586-1590; see attached ‘PTO-892’; herein “Canitrot 1998”).
The amended claims are directed to an expression construct comprising a nucleic acid encoding various combinations of gene products (i.e., (a) at least one gene product that disrupts a proofreading pathway (e.g., dnaQ926; see claims 2 and 19), a translesion synthesis pathway (e.g., umuD; see claim 3), and/or a methyl-directed mismatch repair pathway of the bacterial cell (e.g., dam; see claims 7 and 26); and (b) at least one gene product that disrupts a base excision repair pathway (e.g., ugi; see claim 11) and/or a base selection pathway of the bacterial cell (e.g., emrR; see claim 17) wherein the gene products are under the control of one or more heterologous promoters.
USPGPUB ‘096 further in view of Yang 2004 is herein applied from the above ‘Claim Rejections – 35 U.S.C. § 103’.  While the combination of USPGPUB ‘064 and Yang 2004 does teach and suggest expression constructs comprising a nucleic acid sequence encoding (a) at least one gene product that disrupts a proofreading pathway (e.g., dnaQ926), a translesion synthesis pathway (e.g., umuD, umuC, recA), and/or a methyl-directed mismatch repair pathway (e.g., dam) and (b) at least one gene product that disrupts a base selection pathway of the bacterial cell (e.g., emrR) along with yfjY gene product, neither prior art reference specifically provides for the inclusion/alternate substitution of the polB gene product that disrupts a translesion synthesis pathway.  Canitrot 1998 resolves the deficiencies of USPGPUB ‘064 and Yang 2004, wherein Canitrot 1998 describes the overexpression of DNA polymerase B (polβ) in cells yields an acquired spontaneous mutator phenotype (Abstract).
Regarding claims 3 and 33, Canitrot 1998 indicates the overexpression of error-prone DNA polβ increased genetic instability leading to spontaneous mutations (Abstract; page 12586, paragraph bridging left and right columns; and page 12589, left column, 3rd full paragraph).
In view of the teachings of USPGPUB ‘096, Yang 2004, and Canitrot 1998 (as stated above), it would have been obvious to one of ordinary skill in the art to have additionally include the polB gene as described by Canitrot 1998 in the expression construct for continuous directed evolution comprising mutagens/ mutagenesis-promoting gene products as taught and suggested by the combination of USPGPUB ‘096 and Yang 2004, since USPGPUB ‘096 provides one in the art some teaching, suggestion, or motivation for the inclusion of mutagenesis-promoting gene products in 
	Accordingly, USPGPUB ‘096 further in view of Yang 2004 and Canitrot 1998 renders the instant claims unpatentable.

Relevantly Identified Reference
	A search identified U.S. Patent Application Publication No. 2017/0029473 (see ‘Information Disclosure Statement’, filed on 24 July 2018) and Badran 2015 (Development of potent in vivo mutagenesis plasmids with broad mutational spectra. 07 October 2015. Nature Communications. 6: 8425, 10 pages; see ‘Information Disclosure Statement’, filed on 24 July 2018; herein “Badran 2015”) as a relevantly identified references.  USPGPUB ‘473 discloses expression constructs comprising mutagenesis-promoting gene products for continuous directed evolution of bacterial cells (Abstract; and Paragraphs [0012], [0070]-[0072], and [0098]-[0099]).  For example, USPGPUB ‘473 discloses an expression construct comprising dnaQ926, dam, seqA, emrR, ugi, and CDA1 (Id.; see instant claim 63).  However, USPGPUB ‘473 is inapplicable as prior art since its earliest effective filing date, 23 July 2015, is after that of the instant application, 17 April 2015.  Badran 2015 describes methods of enhancing random mutagenesis in cells with expression constructs comprising mutagenesis-promoting gene products (Abstract; and page 2, right column, 2nd and 3rd full paragraphs; and Figure 1).  For example, Badran 2015 discloses an expression construct comprising dnaQ926, dam, seqA, emrR, ugi, and CDA1 (Id.; see instant claim 63).  However, Badran 2015 is also inapplicable as prior art since its publication . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 22 October 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636